Name: /* 70/265/EEC: Council Decision of 14 May 1970 on the allocation of the sums reimbursed by the AASM in connection with special loans */
 Type: Decision
 Subject Matter: nan
 Date Published: 1970-05-21

 Avis juridique important|31970D026570/265/CEE: DÃ ©cision du Conseil, du 14 mai 1970, sur l' affectation des sommes remboursÃ ©es au titre des prÃ ªts spÃ ©ciaux par les E.A.M.A. Journal officiel n ° L 109 du 21/05/1970 p. 0014++++DECISION DU CONSEIL DU 14 MAI 1970 SUR L'AFFECTATION DES SOMMES REMBOURSEES AU TITRE DES PRETS SPECIAUX PAR LES E.A.M.A . ( 70/265/CEE ) LE CONSEIL DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA CONVENTION D'ASSOCIATION ENTRE LA COMMUNAUTE ECONOMIQUE EUROPEENNE ET LES ETATS AFRICAINS ET MALGACHE ASSOCIES A CETTE COMMUNAUTE , SIGNEE A YAOUNDE LE 20 JUILLET 1963 , CI-APRES DENOMMEE LA CONVENTION , VU L'ACCORD INTERNE RELATIF AU FINANCEMENT ET A LA GESTION DES AIDES DE LA COMMUNAUTE , SIGNE A YAOUNDE LE 20 JUILLET 1963 , ET NOTAMMENT SON ARTICLE 14 , CONSIDERANT QU'IL APPARTIENT AU CONSEIL DE DECIDER DE L'AFFECTATION DES SOMMES REMBOURSEES EN CAPITAL ET EN INTERETS SUR LES PRETS SPECIAUX ; CONSIDERANT QU'EST INTERVENUE UNE DECISION DU CONSEIL , DU 28 MAI 1969 , SUR L'AFFECTION DES SOMMES REMBOURSEES PAR LES E.A.M.A . AU TITRE DES PRETS SPECIAUX , ENTRE LE 31 MAI 1969 ET LE 30 JUIN 1970 ; CONSIDERANT QU'IL Y A LIEU DE REGLER L'AFFECTATION DES SOMMES REMBOURSEES A CE TITRE ENTRE LE 30 JUIN 1970 ET LE 31 DECEMBRE 1970 , DECIDE : ARTICLE PREMIER LES SOMMES VERSEES A LA BANQUE EUROPEENNE D'INVESTISSEMENT OU QUI LUI SONT VERSEES JUSQU'AU 31 DECEMBRE 1970 AU TITRE DE PAIEMENTS EN CAPITAL ET INTERETS EFFECTUES PAR LES BENEFICIAIRES DE PRETS A DES CONDITIONS SPECIALES , SONT AFFECTEES AU FINANCEMENT DES ACTIONS VISEES A L'ARTICLE 17 DE LA CONVENTION AINSI QUE DES ETUDES EN VUE DE LA PREPARATION DES PROJETS A FINANCER SUR LE TROISIEME FONDS EUROPEEN DE DEVELOPPEMENT , DEDUCTION FAITE DES COMMISSIONS DE LA BANQUE TELLES QU'ELLES SONT FIXEES DANS LES MANDATS DONNES PAR LA COMMUNAUTE A LA BANQUE POUR LA GESTION DES PRETS A DES CONDITIONS SPECIALES . ARTICLE 2 LA PRESENTE DECISION EST PUBLIEE AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . FAIT A BRUXELLES , LE 14 MAI 1970 . PAR LE CONSEIL LE PRESIDENT J . DE SAEGER